Mr. Justice Taylor delivered the opinion of the court. 3. Death, § 21* — when evidence shows that electric shock from city light pole was proximate cause of death. In an action against a city for the death of a sixteen-year-old boy, due to an electric shock from a charged, uninsulated hoisting chain on one of defendant’s light poles, where there was evidence that deceased had been ill and had suffered from various diseases, and two physicians testified that the cause of death was heart disease, and it further appeared that he touched- the chain, could not release himself, cried out, was disconnected by force, and immediately died, evidence held sufficient to sustain a finding that the electric shock was the proximate cause of his death. 4. Death, § 67* — when verdict not excessive. A verdict for $4,250 for the death of a sixteen-year-old boy as the result of a charge of electricity from a city light pole, held not excessive.